Citation Nr: 0023984	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  93-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of fracture, right wrist.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of fracture, left wrist.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a left knee injury.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of fracture, left fifth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to July 1991.  
This appeal arises from September 1992 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  The September 
1992 rating decision granted service connection for residuals 
of a right wrist fracture, residuals of a left wrist 
fracture, and residuals of a left knee injury.  Separate 10 
percent evaluations were assigned for each disability.  A May 
1993 rating decision granted service connection for residuals 
of a fracture of the left little toe and assigned a 
noncompensable evaluation. 

In June 1995 and April 1998, the Board of Veterans' Appeals 
(Board) remanded the case for additional development.  
Subsequently, an April 2000 rating decision granted a 10 
percent initial evaluation for residuals of a fracture of the 
left little toe, and continued the other evaluations. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  Neither the 1992 nor 1998 VA examinations demonstrate 
nonunion of the lower or upper half of the ulnae, or more 
than minimal limitation of motion in each wrist, and no 
ankylosis of ether wrist has been shown.

3.  Since July 1991, the veteran's service connected left 
knee disability has been manifested by slight disability, 
most notably joint line tenderness and complaint of pain on 
use, but no measurable limitation of motion, instability or 
functional loss.

4.  The veteran's service connected left fifth toe disability 
is currently manifested by an ostosis at the lateral proximal 
interphalangeal joint, with pain on palpation and a flexure 
contraction; this has not resulted in more than a moderate 
level of disability since July 1991, and there has been no 
showing of moderately severe malunion or nonunion of the 
tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
since July 1991, for residuals, colles fracture, right wrist, 
with ununited styloid process, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 5211, 
5214, 5215 (1999).

2.  The criteria for an evaluation in excess of 10 percent, 
since July 1991, for residuals, colles fracture, left wrist, 
with ununited styloid process, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 5211, 
5214, 5215 (1999).

3.  The criteria for an evaluation in excess of 10 percent, 
since July 1991, for residuals of left knee injury, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. 
Part 4, Code 5257 (1999).

4.   The criteria for an evaluation in excess of 10 percent, 
since July 1991, for residuals of fracture, left fifth toe, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b)(West 1991); 
38 C.F.R. Part 4, §4.7, Codes 5283, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased initial evaluations are 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, he has presented claims which 
are plausible.  All relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1999).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right and Left Wrist Fractures

The veteran suffered fractures of both wrists as the result 
of a fall during service.  Service connection for residuals, 
colles fracture, right wrist, with ununited styloid process, 
and residuals, colles fracture, left wrist, with ununited 
styloid process, was granted in September 1992.  A 10 percent 
evaluation was assigned for each wrist from July 1991.  The 
veteran disagreed with the initial evaluations.

The veteran's wrist disabilities are evaluated under codes 
5211 and 5215.  Under Code 5211, the current 10 percent 
evaluation contemplates malunion of the ulna, with bad 
alignment.  A higher evaluation under that code requires 
evidence of nonunion of the lower or upper half of the ulna.  
38 C.F.R. Part 4, Code 5211 (1999).  A higher evaluation 
would also be available where ankylosis of the wrist was 
demonstrated.  38 C.F.R. Part 4, Code 5214 (1999).  Under 
Code 5215, the maximum evaluation available based on 
limitation of wrist motion is 10 percent, which contemplates 
palmar flexion limited in line with forearm, or dorsiflexion 
less than 15 degrees.  38 C.F.R. Part 4, Code 5290 (1999).  

A VA examination was conducted in June 1992.  The veteran 
reported frequent pain in the wrists, especially the left, 
after maneuvers requiring pulling and pushing and the use of 
hand power tools.  The veteran was employed building gas 
stations.  On examination, no visible swelling or deformity 
was present on inspection of both wrists.  Ranges of motion 
showed 60 degrees of extension, 80 degrees of flexion, 15 
degrees of radial and 45 degrees of ulnar deviation.  X-rays 
showed ununited ulnar styloid processes in both wrists.  The 
diagnosis was status post bilateral displaced colles 
fractures, wrists, closed reduction with percutaneous 
pinning.  

The most recent VA examination was conducted in July 1998.  
The veteran reported pain in the wrists when the weather 
changed, and when doing heavy work.  On examination, there 
was flexion of 65 degrees on the right and 80 degrees on the 
left.  There was 90 degrees of dorsiflexion on the left and 
80 degrees on the right.  There was tenderness in the joint 
line in the dorsum of each wrist.  There was no weakness in 
the fingers or in the metacarpal areas.  There was full range 
of motion during pronation and supination, and full motion of 
all fingers and metacarpophalangeal joints.  The veteran had 
good pinch of his thumb to pinky.  X-ray of the left wrist 
showed evidence of old trauma with slight distraction of the 
styloid process of the ulna from the distal ulnar shaft, and 
suggestion of early osteoarthritis of the radiocarpal joint 
of the left wrist.  X-ray of the right wrist showed evidence 
of old fracture involving the styloid process of the ulna, 
with a fine, radiolucent fracture line persistent, but with 
no distraction of a fragment.  There was a suggestion of mild 
early osteoarthritis.  The diagnosis was residual capsulitis 
of the wrists secondary to fractures and surgery.

The evidence of record since July 1991 does not provide a 
basis for an evaluation in excess of 10 percent for either 
wrist disability.  Both the 1992 and 1998 VA examinations, 
while containing X-ray evidence of styloid process pathology, 
do not demonstrate more than the malunion of the ulna of each 
wrist, with bad alignment, which merits the current 10 
percent evaluation.  Nonunion of the lower or upper half of 
the ulna has not been demonstrated.  The examination findings 
show only a minimal limitation of motion in each wrist; this 
would not provide a basis for a separate 10 percent 
evaluation based on limitation of motion.  Additionally, no 
ankylosis of either wrist has been shown.

While the veteran reported complaints of pain with weather 
changes or when doing heavy work, these complaints of pain 
did not warrant a rating in excess of the assigned 10 percent 
evaluations under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional 
functional loss in the wrists, due to pain attributable to 
the service-connected disabilities, on use or during flare-
ups, or due to weakened movement, excess fatigability, or 
incoordination.  

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected left and right wrist 
fracture residuals do not merit greater than 10 percent 
evaluations at any time since July 1991.  38 C.F.R. Part 4, 
Codes 5211, 5214 (1999).  See Fenderson, supra.  

Left Knee Injury

The veteran injured his left knee during service.  Service 
connection for residuals of left knee injury was granted in 
September 1992, and a 10 percent evaluation was assigned from 
July 1991.  The veteran disagreed with that initial rating.

The veteran's right knee disability is currently evaluated 
under Code 5257.  A 10 percent evaluation under that code 
contemplates a slight level of recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires a 
moderate level of recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires a severe level 
of disability.  38 C.F.R. Part 4, Diagnostic Code 5257 
(1999).

A VA examination was conducted in June 1992.  The veteran 
reported considerable discomfort in the left knee in his 
present work building gas stations, particularly after 
standing in one place and using a jackhammer.  Examination of 
the knee showed no evidence of joint effusion.  Extension was 
to 0 degrees and flexion to 120 degrees.  X-rays were normal.  
The diagnosis was left knee arthralgia, cause unknown.

On a March 1993 outpatient record, the veteran complained of 
pain in the left knee.  He sometimes thought it was going to 
"give out" on him, but it never did.  He had a strenuous 
job, and his knee bothered him at work.  On examination, 
there was normal range of knee motion and no effusion.   
Ligaments were stable and McMurray's test was negative.  The 
examiner stated that "[i]t was really a very negative exam, 
except for some mild diffuse pain with motion and some 
tenderness medially."  Magnetic resonance imaging (MRI) in 
March 1993 showed degenerative changes involving the medial 
meniscus, with no evidence of tear, and small joint effusion.  
Follow-up examination in June 1993 indicated that the knee 
was only mildly symptomatic, with some mild tenderness on the 
medial side of the joint.  There had been no giving way or 
locking, and the knee was not popping much.

The most recent VA examination was conducted in July 1998.  
The veteran indicated that a small piece of the meniscus was 
removed during arthroscopy approximately two years earlier.  
On examination, there was no fluid in the knee.  The veteran 
could fully squat to 160 degrees, with extension to 0 
degrees.  There was no instability.  There was tenderness 
along the medial collateral joint area, but no pain on valgus 
stress.  The examiner opined that the pain was of meniscal 
origin.  There was subpatellar pain to palpation and patellar 
grinding.  There was no pain on palpation of the articular 
surface of the patella.  The diagnosis was chondromalacia 
patella.  X-rays showed very early arthritis, left knee.

The evidence since July 1991 shows a degree of left knee 
disability properly characterized as slight, as contemplated 
by the current 10 percent evaluation under code 5257.  The 
Board notes that, while the VA examinations have not 
demonstrated limitation of motion, instability or 
subluxation, the veteran's complaints of pain on use and the 
tenderness demonstrated on examination provides a basis for 
characterizing the overall disability level as meriting the 
current compensable evaluation.  The examinations of record 
have not described the moderate level of recurrent 
subluxation, lateral instability, or other disability 
required for a 20 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).  

The most recent X-ray report described very early 
osteoarthritis of the left knee; however, the recent 
examinations have not found any limitation of motion.  
Accordingly, the Board has determined that the veteran is not 
entitled to a separate 10 percent evaluation under code 5003.  
See VAOGPREC 23-97; 38 C.F.R. Part 4, Diagnostic Codes 5003, 
5261 (1999).  Nor is he entitled to higher ratings under 
Codes 5260 or 5261 since leg flexion is not limited to 15 
degrees or less, and leg extension is not limited to 20 
degrees or more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 
5261 (1999).  As noted above, the veteran's reported pain on 
use provides the basis for the 10 percent evaluation under 
code 5257, thus no additional disability based on functional 
loss is appropriate.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected left knee injury 
residuals do not merit greater than 10 percent evaluations at 
any time since July 1991.  See Fenderson, supra.  




Left Fifth Toe

The veteran suffered a fracture of the left fifth toe during 
service in 1989.  Service connection for residuals of 
fracture, left little toe, was granted in May 1993.  A 
noncompensable evaluation was assigned from July 1991.  The 
veteran disagreed with that initial evaluation, and, 
subsequently, an April 2000 rating decision increased the 
initial evaluation to 10 percent, also from July 1991.  The 
veteran continues to contend that he is entitled to a higher 
initial evaluation.

The veteran's left foot disability is currently evaluated 
under Code 5284.  The current 10 percent evaluation 
contemplates a moderate level of disability.  A 20 percent 
evaluation requires a moderately severe disability.  38 
C.F.R. Part 4, Diagnostic Code 5284 (1999).  

On the VA examination in June 1992, the veteran made no 
complaints related to his left fifth toe.  However, he was 
noted to walk briskly with no limp, and could raise up and 
stand on the balls of his feet with no problem or discomfort.  

A VA podiatry examination was conducted in July 1998.  The 
veteran complained of problems with bilateral flat feet, and 
a painful left fifth toe.  On examination, the fifth digit of 
the left foot demonstrated an ostosis at the lateral proximal 
interphalangeal joint, with pain of palpation and a flexure 
contraction noted.  The veteran was able to squat, and trunk 
twisting demonstrated supination and pronation consistent 
with positive flat foot.  The relevant diagnoses were 
flexible flatfoot bilaterally, and hammertoe deformity with 
ostosis, fifth digit of the left foot.

The veteran's left fifth toe disability is manifested by an 
ostosis at the lateral proximal interphalangeal joint, with 
pain of palpation and a flexure contraction.  The Board finds 
the pain, bone deformity, and slight functional loss noted on 
the examination to be consistent with the current moderate 
disability rating.  The examination findings do not 
demonstrate a moderately severe level of disability 
associated with the service connected left fifth toe 
disability; importantly, the veteran is able to walk 
normally, and he has no circulation disturbance, swelling or 
loss of strength in the left foot attributable to his service 
connected left fifth toe disorder.  Accordingly, the Board 
has determined that the veteran is not entitled to a higher 
evaluation under Code 5284 since July 1991.  38 C.F.R. Part 
4, including § 4.7, Diagnostic Code 5284 (1999).  See 
Fenderson, supra.

The veteran is also not entitled to a higher rating under 
Code 5283 as there is no showing of moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.  38 
C.F.R. Part 4, Diagnostic Code 5283 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

